_____________

                                 No. 95-2674MN
                                 _____________

Brian Madge,                          *
                                      *
                   Appellant,         *
                                      *
     v.                               *
                                      *
United States of America;             *
Darryl Williams,                      *
                                      *
                Appellees.            *
     _______________________          *
                                      *
Darlow T. Madge,                      *
                                      *
                   Appellant,         *
                                      *
     v.                               *
                                      *
United States of America;             *
Darryl Williams,                      *
                                      *    Appeal from the United States
                Appellees.            *    District Court for the District
     _______________________          *    of Minnesota.
                                      *
Darlow T. Madge,                      *    [UNPUBLISHED]
                                      *
                   Appellant,         *
                                      *
     v.                               *
                                      *
Internal Revenue Service;             *
Darryl Williams,                      *
                                      *
                Appellees.            *
     _______________________          *
                                      *
United States of America,             *
                                      *
                   Appellee,          *
                                      *
     v.                               *
                                      *
Roger Vold; Lynne Leger,              *
                                      *
                   Appellants,        *
                                      *
Minnesota Mutual Life Insurance        *
Company,                               *
                                       *
                Defendant.             *
     _______________________           *
                                       *
In Re: Search Warrants for             *
875 Forest Arms Lane, Orono,           *
MN 55364; 3032 Colfax Avenue,          *
South, Minneapolis, MN 55408           *
                                       *
Darlow T. Madge; Brian A. Madge,*
                                      *
                  Appellants.         *
                                _____________

                         Submitted:    March 7, 1996

                           Filed: March 11, 1996
                               _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Brian Madge, Darlow T. Madge, Roger Vold, and Lynne Leger appeal the
district court's rulings denying the Madges' motion to return seized
property and petitions to quash Internal Revenue Service summonses, and
granting the government's petition to enforce summonses.     Having carefully
considered the record and the parties' briefs, we conclude the controlling
legal principles are well established and the issues do not warrant a
comprehensive opinion.   The appellants' arguments challenging the district
court's jurisdiction are without merit.     See 26 U.S.C. §§ 7402, 7604, 7609;
Denison v. Commissioner of Internal Revenue,. 751 F.2d 241, 242 (8th Cir.
1984) (per curiam); United States v. Claes, 747 F.2d 491, 494 (8th Cir.
1984).    We thus affirm the judgment of the district court.     See 8th Cir.
R. 47B.




                                      -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-